DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph “heat-exchanging element” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “on the wind turbine”, however the claim is directed to a lubrication system. It is unclear whether “the wind turbine” is being positively recited in the claim. The Examiner is interpreting the recitation of “the wind turbine” as intended use, and that the second end of the filtering system is capable of being in fluid communication with a lubrication point of the wind turbine. Furthermore, claim 3 recites the limitation "the lubricant reservoir" in line 3.  There is insufficient antecedent basis for this one or more lubricant reservoirs.
Claim 4 recites “at least two filter elements”, however claim 1 already establishes “each cylindrical filter container comprising at least one filter element”. Since the claim element “at least two filter elements” in claim 4 does not use proper antecedent basis, it is unclear whether “at least two filter elements” are instances of at least one filter element established in claim 1, or whether these are other filter elements which are not limited by claim 1.
Claim 7 recites the limitation "the drive train component of the wind turbine" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the drive train component of the wind turbine” is being positively recited in the claim. The Examiner is interpreting the recitation of “the filtering system is configured to deliver lubricant directly to the drive train component of the wind turbine” as intended use, and that the filtering system is capable of delivering lubricant directly to a drive train component of the wind turbine through a single tube connecting the filtering system and the component.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parnin (US Patent Application 2018/0230854).

    PNG
    media_image1.png
    501
    1028
    media_image1.png
    Greyscale


In regards to claim 1, Parnin discloses a lubrication system (Fig. 2), the lubrication system comprising 
at least one or more pumps (par. 36), 
a tubing system (shown schematically as 78), 
one or more lubricant reservoirs (50, par. 36), and 
a filtering system (53, Figs. 3-4), the filtering system comprising at least one cylindrical filter container (66), each cylindrical filter container comprising at least one filter element (54), each cylindrical filter container defining a central axis along its axial direction (see path 56), 
wherein the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction (see par. 40 with vertical direction being defined as the radial direction 58, Figs. 3-4, also see par. 27 “side sectional illustration”).
Note that the recitation of “a lubrication system for a wind turbine” is being interpreted as intended use, and the lubrication system of Parnin is capable of being used in a wind turbine.
In regards to claim 3, Parnin discloses the filtering system forms a first and a second end, the first end being in fluid communication with the lubricant reservoir (50), the second end being in fluid 
Note that the recitation of “the second end being in fluid communication with a lubrication point on the wind turbine” is being interpreted as intended use, and the second end of the filtering system of Parnin is capable of connecting to a lubrication point on the wind turbine.
In regards to claim 7, Parnin discloses the filtering system is capable of being configured to deliver lubricant directly to a component via a tube (see component 48, Fig. 2; note the flow paths in fig. 3 are tubular and while fig. 2 is shown schematically, the use of tubing for fluid flow is well known in the art).
Note that the recitation of “the filtering system is configured to deliver lubricant directly to the drive train component of the wind turbine through a single tube connecting the filtering system and the component” is being interpreted as intended use, and the filtering system of Parnin is capable of delivering the lubricant to a component, such as a component of a drive train component, via a single tube connecting the filtering system and the component.
In regards to claim 8, Parnin discloses at least one filter element forms part of a pipeline of the lubrication system (Figs. 2-4).
In regards to claim 10, Parnin discloses the filtering system is configured for inside-out filtration (Fig. 3 shows path extending radially).
In regards to claim 12, Parnin discloses the central axis of each cylindrical filter container is oriented in a direction forming an angle (90°, Fig. 3) in the range between 70° and 110° with respect to the vertical direction (Fig. 3, pars. 39-40).
In regards to claim 13, Parnin discloses the lubrication system further comprises a heat-exchanging element (48, par. 35) arranged in or immediately adjacent to the filtering system (Fig. 2).

Claim(s) 1, 3, 6-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johannesson (US Patent 6,216,772).

Note that the recitation of “a lubrication system for a wind turbine” is being interpreted as intended use, and the lubrication system of Johannesson is capable of being used in a wind turbine.
In regards to claim 3, Johannesson discloses the filtering system forms a first and a second end (left, right), the first end being in fluid communication with the lubricant reservoir (within gearbox 1A), the second end being in fluid communication with a lubrication point (31), and wherein the lubricant enters at the first end of the filtering system and exits at the second end of the filtering system (Fig. 1).
Note that the recitation of “the second end being in fluid communication with a lubrication point on the wind turbine” is being interpreted as intended use, and the second end of the filtering system of Johannesson is capable of connecting to a lubrication point on the wind turbine.
In regards to claim 6, Johannesson discloses the filtering system is mounted directly on a drive train component (gearbox 1).
Note that the recitation of “of the wind turbine” is being interpreted as intended use, and the lubrication system of Johannesson is capable of being mounted to a drive train component of the wind turbine.
In regards to claim 7, Johannesson discloses the filtering system is configured to deliver lubricant directly to a drive train component (via outlet 31, Col. 5, line 28) through a single tube (32) connecting the filtering system and the component.

In regards to claim 8, Johannesson discloses at least one filter element (12) forms part of a pipeline of the lubrication system (Fig. 1).
In regards to claim 11, Johannesson discloses the filtering system is configured for outside-in filtration (Fig. 1).
In regards to claim 12, Johannesson discloses the central axis of each cylindrical filter container is oriented in a direction forming an angle in the range between 70° and 110° with respect to the vertical direction (Fig. 1).
In regards to claim 13, Johannesson discloses the lubrication system further comprises a heat-exchanging element (10) arranged in or immediately adjacent to the filtering system (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Evanovich (US 2008/0023389).
	In regards to claim 1, Nielsen discloses a lubrication system for a wind turbine (10), the lubrication system comprising 
at least one or more pumps (33, 34), 
a tubing system (“pipes”), 
one or more lubricant reservoirs (41 or 42, 61), and 
a filtering system (Figs. 9-10), the filtering system comprising at least one cylindrical filter container (90), each cylindrical filter container comprising at least one filter element (92, 93, 94), each cylindrical filter container defining a central axis along its axial direction (Figs. 9-10). 
Nielsen does not disclose the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction.
Evanovich discloses a central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction (“horizontally”, par. 14).
Nielsen discloses a cylindrical filter, however does not disclose that the orientation of container forming an angle of at least 10°. Evanovich, which is also directed to an outside-in tubular filter discloses that the filter can be oriented in the horizontal direction without changing the operation of the invention (par. 14) due to design considerations, servicing access considerations, and/or production costs. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system of Nielsen by providing the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction, as taught by Evanovich, to provide the desired orientation for the filter container based on design, servicing access, and/or production costs and considerations.
Note that it has been held that rearrangement of parts is not patentable (see MPEP 2144.04 VI (C)). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In regards to claim 3, the modified system of Nielsen comprises the filtering system forms a first and a second end (bottom, top see Figs. 4, 6), the first end being in fluid communication with the lubricant reservoir (42, 61), the second end being in fluid communication with a lubrication point (at 41) 
	In regards to claim 4, the modified system of Nielsen comprises at least two filter elements of the filtering system are arranged fluidly in parallel to each other (Nielsen page 5, line 23, also Figs. 9-10 with filters 92, 93 both admit fluid flow in parallel to exit 102).
	In regards to claim 5, the modified system of Nielsen comprises at least one of the cylindrical filter container(s) comprises at least two filter elements (92, 93, 95, Figs. 9-10), the filter elements being arranged adjacent to each other along the central axis of the cylindrical filter container (Figs. 9-10).
	In regards to claim 7, the modified system of Nielsen comprises the filtering system is configured to deliver lubricant directly to the drive train component (41, 51) of the wind turbine through a single tube (“pipes”, see page 6, line 9) connecting the filtering system and the component (Figs. 4, 6).
	In regards to claim 8, the modified system of Nielsen comprises at least one filter element forms part of a pipeline of the lubrication system (Figs. 4, 6, page 6, lines 7-13).
	In regards to claim 9, the modified system of Nielsen contains the filter elements comprised in the filtering system have a diameter and have a length, however do not disclose the specific diameter and length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by providing the diameter and length within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 11, the modified system of Nielsen comprises the filtering system is configured for outside-in filtration (Figs. 9-10).
	In regards to claim 12, the modified system of Nielsen comprises the central axis of each cylindrical filter container is oriented in a direction forming an angle in the range between 70° and 110° with respect to the vertical direction (“horizontally” Evanovich par. 14).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson (US Patent 6,216,772) in view of Nylen (US Patent 2,816,662).
	Johannesson discloses the cylindrical filter container (11) of the filtering system is mounted to the lubrication system (see flange 16, Fig. 1).
	Johannesson does not disclose mounting by at least one releasable clamp.
	Nylen discloses a filter container (10) of a filtering system is mounted by at least one releasable clamp (26, 32, Fig. 1).
	Johannesson discloses a lubrication system with a cylindrical filter container that is mounted to the lubrication system, however does not disclose the mounting is by at least one releasable clamp. Nylen, which is also directed to a cylindrical oil filter, discloses a releasable clamp which facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system of Nielsen by mounting the filter container by at least one releasable clamp, as taught by Nylen, to facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johansson (SE 532510 C2) and Shinozaki (WO 2016/088282 A1) disclose a horizontal oil filter arrangements. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/25/2022
3/17/2022